Cas@|2:19-cv-02070-TJH-PLA Document 42 Filed 05/28/21 Page1of18 Page ID #:225

1 || Thomas P. Riley, SBN 194706

LAw OFFICES OF THOMAS P. RILEY, P.C.
2 || First Library Square

1114 Fremont Avenue

3 ||South Pasadena, CA 91030-3227

4 || Tel: 626-799-9797
Fax: 626-799-9795
5 || TPRLAW@att.net

6 || Attorneys for Plaintiff
, || Innovative Sports Management, Inc.,
d/b/a Integrated Sports Media

9 UNITED STATES DISTRICT COURT
‘ CENTRAL DISTRICT OF CALIFORNIA
WESTERN DIVISION

11

2 || INNOVATIVE SPORTS CASE NO. 2:19-cv-02070-TJH-PLA

- MANAGEMENT, INC., d/b/a

INTEGRATED SPORTS MEDIA, PLAINTIFF’S EX PARTE

14 APPLICATION FOR AN ORDER

5 Plaintiff, CONTINUING THE FINAL
PRETRIAL CONFERENCE AND

1g v. ORDER SETTING DEADLINE

17 FOR PLAINTIFF TO FILE

_ || EDWIN R. INGA, PLAINTIFF’S MOTION FOR
TERMINATING SANCTIONS;

19 Defendant. AND ORDER (Proposed)

20

 

 

21

TO THE HONORABLE TERRY J. HATTER, JR., THE DEFENDANTS,
AND THEIR ATTORNEY/S OF RECORD:

22

23

34 By and through this Application, Plaintiff Innovative Sports Management, Inc.,

»s || d/b/a Integrated Sports Media, respectfully requests this Honorable Court continue the

»g || Final Pretrial Conference presently scheduled for June 7, 2021 at 10:00 a.m. to July 12,
27 || 2021 at 10:00 a.m.

28 || ///

PLAINTIFF’S EX PARTE APPLICATION FOR AN ORDER CONTINUING THE FINAL PRETRIAL
CONFERENCE AND ORDER SETTING DEADLINE FOR PLAINTIFF TO FILE PLAINTIFF’S MOTION

FOR TERMINATING SANCTIONS; AND ORDER (Proposed)
CASE NO. 2:19-cvy-02070-TJH-PLA
PAGE 1

 

 

 
Case

10

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

2:19-cv-02070-TJH-PLA Document 42 Filed 05/28/21 Page 2of18 Page ID #:226

WHEREFORE, Plaintiff makes this request on the following grounds:

I By way of this Application Plaintiff seeks permission to file a Motion for
Terminating Sanctions in the instant action on the basis that the defendant Edwin R.
Inga, has failed to comply with the rules of this Court and specific orders of the
Honorable Terry J. Hatter, Jr., the trial judge assigned to this action. Specifically, most
recently, and as it pertains to the foregoing motion, defendant has refused to
participate in the submission of the Joint Exhibit List necessitating Plaintiff to file its
own Exhibit List (Please see Exhibit 1 to Plaintiff's Exhibit List for Trial (ECF 40))
and has likewise failed to file his Witness List and Memorandum of Contentions of
Fact and Law as also required!

2. After awaiting for defendant to finally cooperate and file the required
pretrial documents, but having failed to do so, Plaintiff's counsel notified Defendant
of Plaintiffs intentions to file a Motion for Terminating Sanctions in this action, and
specifically requested in writing (via FedEx overnight), a Local Rule 7.3 telephonic
conference (Please see Exhibit 1 attached hereto). As of this writing Plaintiff's
counsel has received no response whatsoever to its written meet and confer request.
correspondence’.

3. Based on the foregoing, Plaintiff and its counsel respectfully request the
Final Pretrial Conference presently scheduled for June 7, 2021 at 10:00 am. be

 

! Plaintiffs Memorandum of Contentions of Fact and Law was timely filed on May 17, 2021 (ECF |
38) as was Plaintiff's Witness List (ECF 39)

2 Plaintiff was mindful of the May 28, 2021 deadline for the Parties to file a Joint Proposed Pretrial
Conference Order and on Wednesday, May 18, 2021 Defendant was sent a draft of the Joint
Proposed Conference Order (Please see Exhibit 2).

PLAINTIFF’S EX PARTE APPLICATION FOR AN ORDER CONTINUING THE FINAL PRETRIAL

CONFERENCE AND ORDER SETTING DEADLINE FOR PLAINTIFF TO FILE PLAINTIFF’S MOTION

FOR TERMINATING SANCTIONS; AND ORDER (Proposed)
CASE NO. 2:19-cy-02070-TJH-PLA
PAGE 2

 

 

 

 
Case

10

12
13
14
15
16
AT
18
19
20
21
22
23
24
25
26
27

28

 

P:19-cv-02070-TJH-PLA Document 42 Filed 05/28/21 Page 3of18 Page ID #:227

continued to July 12, 2021° and Plaintiff be permitted until Friday, June 18, 2021 to file

its Motion for Terminating Sanctions in this action.

   

Respectfully submitted,
= ——

LAW OFFICES OF THOMAS P. RILEY, P.C.
By: Thomds P. Riley

Attorneys for Plaintiff

Innovative Sports Management, Inc.,

d/b/a Integrated Sports Media

Dated: May 28, 2021

///
HI
Hf
Hf
MI
Ml
H/
Hl

HM

 

3 The Court has a Final Pretrial Conference in another civil action, Case No. 2:19-cv-04439-TJH-
PLA, Innovative Sports Management, Inc. vy. Sonia Maria Linares, et al., on the same day where
Plaintiff's counsel in the instant action is also attorney of record.

PLAINTIFF’S EX PARTE APPLICATION FOR AN ORDER CONTINUING THE FINAL PRETRIAL

CONFERENCE AND ORDER SETTING DEADLINE FOR PLAINTIFF TO FILE PLAINTIFF’S MOTION

FOR TERMINATING SANCTIONS; AND ORDER (Proposed)
CASE NO. 2:19-cv-02070-TJH-PLA
PAGE 3

 

 
Case 2:19-cv-02070-TJH-PLA Document 42 Filed 05/28/21 Page 4of18 Page ID #:228

Exhibit 1

 
Case 2:19-cv-02070-TJH-PLA Document 42 Filed 05/28/21 Page5of18 Page ID #:229

LAW OFFICES OF THOMAS P. RILEY

A PROFESSIONAL CORPORATION

 

 

First LIBRARY SQUARE
1114 FREMONT AVENUE
SoutH PASADENA, CA 91030-3227
WWW.TPRLAW.NET

TEL: (626) 799-9797 FAX: (626) 799-9795

May 26, 2021

Mr. Edwin R. Inga
1905 South Western Avenue, No. 8
Los Angeles, CA 90018

Re: Innovative Sports Management, Inc., d/b/a Integrated Sports Media v. Edwin R. Inga, et al.
Case No. 2:19-cv-02070-TJH-PLA (USDC CDCA)

Mr. Inga: Transmitted By Overnight Mail

It is Plaintiffs intention to file a Motion for Terminating Sanctions (due to your failure to respond
to our office’s repeated requests to meet and confer regarding the submission of pre-trial documents,
and your failure to file your own pre-trial documents in the above-entitled action as required, etc.)

Prior to filing the above-referenced motion, I would like to conduct a Local Rule 7.3 telephonic
conference with you on one of the following dates:

e 3:00 pm; Thursday, May 27, 2021
e 3:30 pm; Thursday, May 27, 2021
4:00 pm; Thursday, May 27, 2021
9:30 am; Friday, May 28, 2021
11:00 am; Friday, May 28, 2021

e 2:00 pm; Friday, May 28, 2021

e 3:00 pm; Friday, May 28, 2021

Please telephone or e-mail my office (tprlaw@att.net) promptly following receipt of this
correspondence to indicate which of the above dates will be most convenient to conduct our
conference, or please provide us with an alternate date and time that you would be available for the
requested meet and confer telephone conference. Once finalized, my office will initiate the
conference call to you at your telephone number of record or preference.

Cordially,

 

 
Case 2:19-cv-02070-TJH-PLA Document 42 Filed 05/28/21 Page6of18 Page ID #:230

6086-8rS (Eze)

81006 VD SATSDNV SO]

 

32

$n SSIVIs GSLINA
ASH SYWOHL
YdHAW-d! NISIYO

O€016 YO YNAdVSVd HLNOS

|

eco o6ge secs in!
HNL UU

SyyNdS Adv!) LSuls

SNNAAV LNOWSY FL LL
AA ‘d SVAIOHL JO S391540 MW

 

VONIY NIMGS “AIA, on

1616-662 (929)

VNS 1 ZM

1430
BEC E 007 OBWOL -43d

YSONSs Tid

8 ON SNNSAV NYALSSM HLNOS S06}

81 010 -LOMLOV
LZAWING2 ‘ALVO diIHS

MN

 

JHSINYSAO GYVONVLS

d0e-h AVIA £2 - NHL

XV] sn-vo
81006

 

 

>
—_—
—x7
—
—
=
—=
—
—
=
—
=a
=
=
—
—
—
=—
=
—
=
—
=

4211321033101uv 56DJ3/7 1 DGIFESA

 

After printing this label:
1. Use the ‘Print’ button on this page to print your label to your laser or inkjet printer.

2. Fold the printed page along the horizontal line.

3. Place label in shipping pouch and affix it to your shipment so that the barcode portion of the label can be read and scanned.

Warning: Use only the printed original label for shipping. Using a photocopy of this label for shipping purposes is fraudulent and could result in additional billing
charges, along with the cancellation of your FedEx account number,

Use of this system constitutes your agreement to the service conditions in the current FedEx Service Guide, available on fedex.com.FedEx will not be responsible for
any claim in excess of $100 per package, whether the result of loss, damage, delay, non-delivery,misdelivery,or misinformation, unless you declare a higher value,
pay an additional charge, document your actual loss and file a timely claim.Limitations found in the current FedEx Service Guide apply. Your right to recover from
FedEx for any loss, including intrinsic value of the package, loss of sales, income interest, profit, attorney's fees, costs, and other forms of damage whether direct,
incidental,consequential, or special is limited to the greater of $100 or the authorized declared value. Recovery cannot exceed actual documented loss.Maximum for
items of extraordinary value is $1,000, e.g, jewelry, precious metals, negotiable instruments and other items listed in our ServiceGuide. Written claims must be filed
within strict time limits, see current FedEx Service Guide.

 

 

 
Case 2:19-cv-02070-TJH-PLA Document 42 Filed 05/28/21 Page 7of18 Page ID #:231

Exhibit 2

 
Case 2:19-cv-02070-TJH-PLA Document 42 Filed 05/28/21 Page 8of18 Page ID #:232

LAW OFFICES OF THOMAS P. RILEY

A PROFESSIONAL CORPORATION

First LIBRARY SQUARE
1114 FREMONT AVENUE
SoutTH PASADENA, CA 91030-3227
WWW.TPRLAW.NET

TEL: (626) 799-9797 FAX: (626) 799-9795

May 18, 2021

Mr. Edwin R. Inga
1905 South Western Avenue, No. 8
Los Angeles, CA 90018

Re: Innovative Sports Management, Inc., d/b/a Integrated Sports Media v. Edwin R. Inga, et al.
Case No. 2:19-cy-02070-TJH-PLA (USDC CDCA)

Mr. Inga: Transmitted By Overnight Mail

The Honorable Terry J. Hatter, Jr., our trial judge in the above-entitled action, has ordered the Parties
to file a joint Proposed Pretrial Order by Friday, May 28, 2021. On that basis, | now attach a draft copy
of the Proposed Pretrial Order, which iy flats completed on behalf of the Plaintiff.

At this time, it is necessary for you to complete the Proposed Pretrial Order with Defendant’s input. In
that our office has this document in a Microsoft Word format, it would be much, much easier for you
to complete the document if you would allow us to email it to you or to someone who could receive it
on your behalf. This will also facilitate you returning the document to us. If you are agreeable to
receiving this document by email, | ask you to please reply to Ms. Karla Diaz (tprusa@att.net) in our
office and provide her the email address you would like us to use and that you please do so at your
very earliest convenience.

In that there is a May 28, 2021 deadline for this joint Proposed Pretrial Order, it is imperative
we receive your fully completed draft no later than close of business Thursday, May 27,2021. If
we do not have your completed draft by that deadline, Plaintiff will file its own Proposed Pretrial
Order the following business day without further notice, delay, or demand.

Thank you very much for your foremost attention and anticipated cooperation.

Cordially,

a

so 5

pe an ae
Ue ley
TPR/kd

 
Case ?:19-cv-02070-TJH-PLA Document 42 Filed 05/28/21 Page9of18 Page ID #:233

; Thomas P. Riley, SBN 194706
LAW OFFICES OF THOMAS P. RILEY, P.C.
> ||First Library Square
1114 Fremont Ave.
3 ||South Pasadena, CA 91030
Tel: 626-799-9797
4 || Fax: 626-799-9795
TPRLAW(@att.net

6 || Attorneys for Plaintiff
Innovative Sports Management, Inc.,
7 || d/b/a Integrated Sports Media

8 || Edwin R. Inga, Pro Se

9 || 1905 South Western Avenue, No 8
Los Angeles, CA 90018

10 |] Tel: 323-548-9809

UNITED STATES DISTRICT COURT

12 CENTRAL DISTRICT OF CALIFORNIA
53 WESTERN DIVISION

INNOVATIVE SPORTS Case No. 2:19-cv-02070-TJH-PLA
14 || MANAGEMENT, INC., d/b/a

INTEGRATED SPORTS MEDIA, PROPOSED PRETRIAL
15 CONFERENCE ORDER

Plaintiff,

16
17 VS.

18 |} EDWIN R. INGA,

 

 

19
Defendants.
20
2]
22:
33 Following pretrial proceedings, pursuant to Fed.R.Civ.P. 16 and L.R. 16, IT IS
24 || ORDERED:
= 1. The parties are:
26
7 Plaintiff; Innovative Sports Management, Inc., d/b/a Integrated Sports
28 Media

 

PROPOSED PRETRIAL CONFERENCE ORDER ~ Page 1

 

 

 

 
Case 2

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

19-cv-02070-TJH-PLA Document 42 Filed 05/28/21 Page 10o0f18 Page ID #:234

Defendant: Edwin R. Inga, individually and d/b/a Tombo Loco Peruvian

Restaurant.

Defendant Edwin R. Inga has been served and has appeared. All other
parties named in the pleadings and not identified in the preceding paragraph are
now dismissed.

The pleadings which raise the issues are:

Complaint (Dkt. No. 1).

Answer (Dkt. No, 10).

Z. Jurisdiction: This action is brought pursuant to several federal
statutes, including the Communications Act of 1934, as amended, Title 47 U.S.C.
§ 605, et seg., and The Cable & Television Consumer Protection and Competition
Act of 1992, as amended, Title 47 U.S.C. § 553, et seg. This Court has federal
question jurisdiction over the federal claims pursuant to 28 U.S.C. § 1331. The
Court has supplemental jurisdiction over the state law claims. 28 U.S.C. § 1367.

Venue: Venue is — in this Court pursuant to 28 U.S.C. § 1391 because
Defendant resides in this District and a substantial part of the events alleged in the
Complaint arose in this District.

Neither jurisdiction nor venue are disputed.

3. Trial should take 1 day.

4. The trial is to be a jury trial.

5. The following facts are admitted and require no proof:

 

PROPOSED PRETRIAL CONFERENCE ORDER — Page 2

 

 

 

 
Case 2

10
11
12
13
14
15
16
17
18
12
20
2)
22
23
24
25
26
Za
28

19-cv-02070-TJH-PLA Document 42 Filed 05/28/21 Page 11o0f18 Page ID #:235

a. Defendant Edwin R. Inga is, and all times relevant hereto was, the
owner and operator of the commercial establishment doing business as Tombo
Loco Peruvian Restaurant, operating at 4103 Beverly Boulevard, Los Angeles,
CA 90004.

6. The following facts, though stipulated, shall be without prejudice to
any evidentiary objection:

N/A

7. Plaintiff plans to pursue the following claims against the following
defendants:

Defendant violated 47 U.S.C. § 605.

Defendant violated 47 U.S.C. § 553.

Defendant committed the tort of conversion.

Defendant violated Cal.Bus.&Prof. Code § 17200, et seq.

ao FP

Elements — 47 U.S.C. §§ 605 or 553.

 

Any person aggrieved may bring a claim under 47 U.S.C. §§ 605 and 553,
47 U.S.C. § 605(e)(3)(A), 47 U.S.C. § 553(c)(1) and the term “person agerieved”
includes any person with proprietary right in the communication. 47 U.S.C. §
605(d)(6). To prevail, Plaintiff must establish that it is a party agerieved under the
statute.

There are several distinct ways to violate 47 U.S.C. § 605, any one of which
is sufficient for liability. To hold the Defendant liable to Plaintiff, Plaintiff must
establish that it has a proprietary right in the communication, and that the

Defendant either intercepted, received, divulged, or published Plaintiff's Program
PROPOSED PRETRIAL CONFERENCE ORDER — Page 3

 

 

 

 

 

 
Case 2

 

9-cv-02070-TJH-PLA Document 42 Filed 05/28/21 Page 12 o0f18 Page ID #:236

without the permission of Plaintiff. 47 U.S.C. § 605(a); Directv v. Webb, 545 F.3d
837 (9th Cir. 2008). To hold Defendant liable under 47 U.S.C. § 553, Plaintiff
must establish that it has a proprietary right in the communication, and that the
Defendant either intercepted or received the Program without the permission of
Plaintiff. 47 U.S.C. § 553(a)(1). Both 47 U.S.C. § 605 and 47 U.S.C. § 553 are
strict liability statutes. 47 U.S.C. § 605(e)(3)(C)(ili); 47 U.S.C. § 553(c)(3)(C);
Doherty v. Wireless Broadcasting Systems of Sacramento, Inc., 151 F.3d 1129,
1131 (9th Cir, 1998).

Sections 605 and 553 reach different conduct and Plaintiff may only recover
under one section for a single violation. To prevail, Plaintiff must establish that it
is entitled to relief under either statute.

Defendant operates Tombo Loco Peruvian Restaurant as a sole
proprietorship. As such, for purposes of this lawsuit, Defendant is the commercial
establishment and he is responsible for the activities therein. See Pinkerton's, Inc.
vy. Superior Court, 49 Cal. App. 4th 1342, 1348 (1996); Twenty-Nine Palms
Enterprises Corp. v. Bardos, 210 Cal. App .4th 1435, 1449 (2012) ((“[A] sole
proprietorship is not a legal entity separate from its individual owner”).

Elements - Conversion

i. Plaintiff owned, possessed or had a right of possession of the

Program;

 

PROPOSED PRETRIAL CONFERENCE ORDER — Page 4

 

 

 

 
Case 2:

25
26
27
28

19-cv-02070-TJH-PLA Document 42 Filed 05/28/21 Page 13 0f18 Page ID #:237

Zs Defendant intentionally and substantially interfered with Program by
taking possession of it;

. Plaintiff did not consent; .

4. Plaintiff was harmed; and

ai. Defendant's conduct was a substantial factor in causing Plaintiff harm.
CACI 2100. In making this determination, the nature of “intent” is addressed to
the intent to do the act in question, that is, the intent to show the Program. It is not
the intent to commit the tort of conversion or the intent to break the law. See /n re
Peklar, 260 F.3d 1035, 1037 (9th Cir. 2001) (.... a wrongful intent is not
necessary.” )(emphasis added).

Elements — Cal. Bus.& Prof. Code § 17200

Plaintiffs California Business and Professions Code section 17200 claim is
derivative of its other claims. As such, if Defendant has violated either 47 U.S.C. §
605 or 553, or committed the tort of conversion, Defendant is also liable for this
claim. See Khoury v. Maly's of Cal., Inc., 14 Cal.App.4th 612, 619 (1993).

Key Evidence — All Claims

 

Testimony of Doug Jacobs; testimony of John Valentino; documentation
establishing Plaintiffs rights to the Program.

Defendants plan to pursue the following:

(a)

(b)

 

PROPOSED PRETRIAL CONFERENCE ORDER - Page 5

 

 

 
Case 2

10
11
12
13
14
15
16
17
18
19

Zi
22
22
24
25
26
aT
28

19-cv-02070-TJH-PLA Document 42 Filed 05/28/21 Page 14of18 Page ID #:238

(Cc)
8. In view of the admitted facts and the elements required to establish

the claims, counterclaims and affirmative defenses, the following issues remain to

be tried:

o. All discovery is complete.

10. All disclosures under Fed.R.Civ.P. 26(a)(3) have been made.

The joint exhibit list of the parties has been filed under separate cover as
required by L.R. 16-6.1. Unless all parties agree that an exhibit shall be withdrawn,
all exhibits will be admitted without objection at trial, except those exhibits listed
below:

Plaintiff objects to Defendants’ Exhibit Nos:

Defendant objects to Plaintiff's Exhibit Nos:

The objections and grounds therefor are:

Defendants’ Exhibit No. :

Plaintiff's Exhibit No. :

11. Witness list for Plaintiff has been filed with the Court. Only the
witnesses identified in the lists will be permitted to testify (other than solely for
impeachment).

12. The following law and motion matters and motions in limine, and no

others, are pending or contemplated:

 

PROPOSED PRETRIAL CONFERENCE ORDER — Page 6

 

 

 

 
Case 2

10
11
12
13
14
15
16
17
18
19
20
21
22

24
25
26
27
28

Dated:

Dated:

Dated:

L9-cv-02070-TJH-PLA Document 42 Filed 05/28/21 Page 15o0f18 Page ID #:239

By Plaintiff: Motion for Terminating Sanctions; Motions in Limine.

By Defendant:

13. Bifurcation of the following issues for trial is ordered. None.

14. The foregoing admissions having been made by the parties, and the

parties having specified the foregoing issues remaining to be litigated, this Final
Pretrial Conference Order shall supersede the pleadings and govern the course of

the trial of this cause, unless modified to prevent manifest injustice.

, 2021.

 

 

HON. TERRY J. HATTER, JR.
UNITED STATES DISTRICT JUDGE

Approved as to form and content.

Draft Copy

LAW OFFICES OF THOMAS P. RILEY, P.C.
By: Thomas P. Riley

Attorneys for Plaintiff

Innovative Sports Management, Inc.,

d/b/a Integrated Sports Media

 

EDWIN R. INGA

By: Edwin R. Inga,

Pro Se Defendant

individually and d/b/a Tombo Loco
Peruvian Restaurant

 

 

 

 

PROPOSED PRETRIAL CONFERENCE ORDER — Page 7

 

 

 
Case 2:19-cv-02070-TJH-PLA Document 42 Filed 05/28/21 Page 16of18 Page ID #:240

|

 

‘Od
AN

1616-662 (929)

81006 VO SAISDNV SO]

t

Ady SYNOHL
YdHMA-Cl NIDTHO

:

(
EAQU AUC NYO UT EEN YATE AT

sn SSIVIS G3LINN
O€01l6 VO YNAdVSVd HLNOS

|
FYyWNOS AuVHal] LSuis

SNNSAY LNOWSYS TILE
Add ‘d SYWOHL 40 S391550 MV]

SELZ o26¢ Lez, 22
|
VONIY NIMGS YI on

1616-661 (929)

VNS1 ZM

 

| OBIWOL -3s5Y

a

i

ILIUEUIO WCU
8 ‘ON ‘NYALSSM HLNOS S061

1d30
O

t
BGC E NVIANAd OD

|

I
YS0NS Td
41010 -LOMLOV

LZAVNSL ‘S.LVG diIHS

 

OVEPLANVE 22662 -CVD

tA

 

LHSINYSAO GYVONVLS
d0€-7 AVIN 61 - GAM

XVI sn-vo
81006

y
i
8

yanazieatiotw 56DJ3/71DCFE4A

 

 

After printing this label:
1. Use the 'Print' button on this page to print your label to your laser or inkjet printer.

2. Fold the printed page along the horizontal line.

3. Place label in shipping pouch and affix it to your shipment so that the barcode portion of the Jabel can be read and scanned.

Warning: Use only the printed original label for shipping. Using a photocapy of this label for shipping purposes is fraudulent and could result in
additional billing charges, along wilh the cancellation of your FedEx account number.

Use of this system constitutes your agreement to the service conditions in the current FedEx Service Guide, available on fedex.com.FedEx will not
be responsible for any claim in excess of $100 per package, whether the result of loss, damage, delay, non-delivery,misdelivery,or misinformation,
unless you declare a higher value, pay an additional charge, document your actual loss and file a timely claim.Limitations found in the current FedEx
Service Guide apply. Your right to recover from FedEx for any loss, including intrinsic value of the package, loss of sales, income interest, profit,
attorney's fees, costs, and other forms of damage whether direct, incidental,consequential, or special is limited to the greater of $100 or the
authorized declared value. Recovery cannot exceed actual documented loss.Maximum for items of extraordinary value is $1,000, e.g. jewelry,
precious metals, negotiable instruments and other items listed in our ServiceGuide. Written claims must be filed within strict time limits, see current

FedEx Service Guide.

 
Case }

10

11

12

13

14

15

18

19

20

21

22

23

24

25

26

27

28

[NZ

 

 

:19-cv-02070-TJH-PLA Document 42 Filed 05/28/21 Page 17 of 18 Page ID #:241

PROOF OF SERVICE (SERVICE BY MAIL)

I declare that:

I am employed in the County of Los Angeles, California. I am over the age of
eighteen years and not a party to the within cause; my business address is First Library
Square, 1114 Fremont Avenue, South Pasadena, California 91030-3227. I am readily
familiar with this law firm's practice for collection and processing of

correspondence/documents for mail in the ordinary course of business.

On May 28, 2021, I caused to serve the following documents entitled:

PLAINTIFF’S EX PARTE APPLICATION FOR AN ORDER
CONTINUING THE FINAL PRETRIAL CONFERENCE AND ORDER
SETTING DEADLINE FOR PLAINTIFF TO FILE PLAINTIFF’S
MOTION FOR TERMINATING SANCTIONS; AND ORDER
(Proposed)

On all parties referenced by enclosing a true copy thereof in a sealed envelope

with postage prepaid and following ordinary business practices, said envelope was

addressed to:

Edwin R. Inga (Defendant Pro Se)
1905 South Western Ave., No 8
Los Angeles, CA 90018

The fully sealed envelope with pre-paid postage was thereafter placed in our
law firm’s outbound mail receptacle in order that this particular piece of mail could be
taken to the United States Post Office in South Pasadena, California later this day by

myself (or by another administrative assistant duly employed by our law firm).

HMI

PLAINTIFF’S EX PARTE APPLICATION FOR AN ORDER CONTINUING THE FINAL PRETRIAL
CONFERENCE AND ORDER SETTING DEADLINE FOR PLAINTIFF TO FILE PLAINTIFF’S MOTION |

FOR TERMINATING SANCTIONS; AND ORDER (Proposed)
CASE NO. 2:19-cv-02070-TJH-PLA
PAGE 4

 

 
Case Z

10
11
12

13

16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

19-cv-02070-TJH-PLA Document 42 Filed 05/28/21 Page 18 o0f18 Page ID #:242

I declare under the penalty of perjury pursuant to the laws of the United States
that the foregoing is true and correct and that this declaration was executed on May 28,
2021, at South Pasadena, California.

Dated: May 28, 2021

 

 

Hf
Mf
HII
Hl
H/
[Hf
{I/
Hl
Hf
Mf
Hl
Hl
HI]
{Hf
Hl
Hf
MI
MI
Hl
Hf
{ff

PLAINTIFF’S EX PARTE APPLICATION FOR AN ORDER CONTINUING THE FINAL PRETRIAL
CONFERENCE AND ORDER SETTING DEADLINE FOR PLAINTIFF TO FILE PLAINTIFF’S MOTION

FOR TERMINATING SANCTIONS; AND ORDER (Proposed)
CASE NO. 2:19-cv-02070-TJH-PLA
PAGE5

 

 
